FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

EDMER ROGELIO CABRERA-ALVAREZ,      
                      Petitioner,         No. 04-72487
              v.
                                          Agency No.
                                          A79-812-102
ALBERTO R. GONZALES, Attorney
General,                                    OPINION
                     Respondent.
                                    
        On Petition for Review of an Order of the
             Board of Immigration Appeals

                 Argued and Submitted
           June 17, 2005—Seattle, Washington

                Filed September 8, 2005

      Before: Harry Pregerson, Susan P. Graber, and
            Ronald M. Gould, Circuit Judges.

               Opinion by Judge Graber;
               Dissent by Judge Pregerson




                         12621
                CABRERA-ALVAREZ v. GONZALES            12625


                        COUNSEL

Russell W. Pritchett, Pritchett & Jacobson, P.S., Bellingham,
Washington, for the petitioner.

Aviva L. Poczter, Office of Immigration Litigation, U.S.
Department of Justice, Washington, D.C., for the respondent.


                         OPINION

GRABER, Circuit Judge:

   Petitioner Edmer Rogelio Cabrera-Alvarez seeks cancella-
tion of removal in order to prevent hardship to his two young
children, who are United States citizens. He argues that the
immigration judge (“IJ”), in denying him cancellation of
removal, interpreted the “exceptional and extremely unusual
12626           CABRERA-ALVAREZ v. GONZALES
hardship” standard, 8 U.S.C. § 1229b(b)(1)(D), in a manner
inconsistent with international law and, therefore, in violation
of the presumption that Congress intends to legislate in a
manner consistent with international law. Specifically, Peti-
tioner argues that the cancellation-of-removal statute must be
interpreted consistently with Article 3(1) of the United
Nations: Convention on the Rights of the Child
(“Convention”), Nov. 20, 1989, 28 I.L.M. 1448, 1459, which
states that “[i]n all actions concerning children . . . the best
interests of the child shall be a primary consideration.”

   We deny the petition. Even assuming that the unratified
Convention has attained the status of customary international
law, Petitioner fails to demonstrate that the agency’s interpre-
tation or application of the statute is inconsistent with the
Convention.

    FACTUAL AND PROCEDURAL BACKGROUND

   Petitioner is a citizen of Mexico who has lived in the
United States continuously since 1992, working primarily in
agriculture. On November 28, 2002, while in state custody for
driving under the influence, he was served with a Notice to
Appear that charged him with removability for being present
in the United States without having been admitted or paroled.
He conceded removability and sought cancellation of removal
under 8 U.S.C. § 1229b(b).

   Petitioner and his partner, Santa Morales, with whom he
has lived since about 1994, have a ten-year-old son and an
eight-year-old daughter who were born in the United States.
Petitioner and Morales have decided that, if Petitioner is
removed to Mexico, the children will stay in this country with
their mother or with one of their permanent resident relatives
so that the children can take advantage of this country’s supe-
rior educational and economic opportunities. Consequently,
Petitioner would be separated from his children if he were
removed.
                CABRERA-ALVAREZ v. GONZALES               12627
   At a hearing before the IJ, Petitioner testified to the close
relationship that he maintains with his children. His children
hug and kiss him when they come home from school, and the
three tell each other about their days. He helps them with their
homework, and they also teach him about what they have
learned at school. (The children spoke mostly Spanish before
they entered school, but have been learning English through
bilingual instruction.) The family eats out and goes to the park
together. Petitioner prays with his children and reads them
stories at bedtime; he takes them to daycare in the morning.
When they were apart recently because of Petitioner’s brief
incarceration, the children cried and told him on the telephone
that they missed him. The children would suffer financially as
well as emotionally if he were removed, because Morales’
salary would not be sufficient to support her and the children
and because Petitioner’s employment opportunities in Mexico
are limited.

   Morales’ sister, who sees the children almost every day,
also testified. She confirmed that the children are very close
to Petitioner, that the children were upset by Petitioner’s
recent absence, and that they would suffer emotionally if they
were separated from Petitioner. Several other friends and
acquaintances repeated those views in written statements.
Petitioner’s son’s teacher, for example, wrote that the child
“is very devoted to his father and would suffer emotional and
psychological harm if his father was no longer at home.” Peti-
tioner’s daughter’s teacher echoed those sentiments.

   After considering this evidence, the IJ denied Petitioner’s
application for cancellation of removal. The IJ explicitly
rejected Petitioner’s argument regarding the Convention’s
“best interests of the child” standard, explaining that the
Board of Immigration Appeals (“BIA”) had made clear that
“provisions of international law do not trump” domestic
immigration law and noting that Congress “may legislate con-
trary to the limits posed by international law.”
12628            CABRERA-ALVAREZ v. GONZALES
   Instead, the IJ applied BIA precedent and concluded that
Petitioner had not established “exceptional and extremely
unusual hardship” under those cases. The IJ acknowledged
that Petitioner had “given very moving testimony” about his
love for his children and that, because of Petitioner’s difficult
decision that the children should stay in the United States, the
children would suffer emotionally from the family’s separa-
tion. But the IJ noted that the children are in “satisfactory
health,” have spoken Spanish at home, and are doing well in
their bilingual education. He also noted that Petitioner has 13
siblings in Mexico, along with his father. He continued:

    While I appreciate the obvious emotional factors
    involved in this case, I cannot ignore the Service’s
    argument which in part has been that if a candidate
    for cancellation of removal could simply by stating
    that he or she would choose to have the child or chil-
    dren remain in this country while he or she would go
    back to another country and that if such would be
    deemed to be the requisite degree of hardship as a
    practical matter the birth of the child would give the
    candidate for cancellation an in effect right of relief.
    While some countries have an extremely generous
    policy of allowing parents of children who were born
    in that country to remain, for better or for worse our
    Congress has not seen fit to adopt such a policy in
    the Immigration and Nationality Act.

Ultimately, the IJ concluded that Petitioner’s children faced
circumstances similar to those in Martha Andazola-Rivas, 23
I. & N. Dec. 319 (B.I.A. 2002), where the BIA denied cancel-
lation of removal, and circumstances unlike those in Ariadna
Angelica Gonzalez Recinas, 23 I. & N. Dec. 467 (B.I.A.
2002), where the BIA granted cancellation of removal.

  A single member of the BIA affirmed the IJ’s decision
without opinion, pursuant to 8 C.F.R. § 1003.1(e)(4). Conse-
quently, we review the IJ’s decision as the agency’s final
                    CABRERA-ALVAREZ v. GONZALES                      12629
action. Falcon Carriche v. Ashcroft, 350 F.3d 845, 849 (9th
Cir. 2003).

      JURISDICTION AND STANDARDS OF REVIEW

   On appeal, Petitioner argues that the agency erred by
declining to interpret 8 U.S.C. § 1229b(b)(1)(D) in a manner
consistent with international law. We have jurisdiction to con-
sider that question of statutory interpretation. See 8 U.S.C.
§ 1252(a)(2)(D) (giving the courts of appeals authority to
review “constitutional claims or questions of law” notwith-
standing the jurisdictional bar in § 1252(a)(2)(C)); see also
Fernandez-Ruiz v. Gonzales, 410 F.3d 585, 587 (9th Cir.
2005) (interpreting the amendments to 8 U.S.C. § 1252
enacted in the REAL ID Act of 2005, Pub. L. No. 109-113,
119 Stat. 231).1 Interpretation of immigration statutes is a
question of law that we review de novo, but with deference
to the agency’s interpretation. Melkonian v. Ashcroft, 320
F.3d 1061, 1065 (9th Cir. 2003).

  The government argues that we lack jurisdiction because
Petitioner essentially asks us to “reweigh a hardship.” We dis-
  1
    Petitioner originally framed his appeal solely as a due process argu-
ment. Before the REAL ID Act took effect, our jurisdiction over petitions
for review of the agency’s discretionary application of the hardship
requirement of 8 U.S.C. § 1229b(b)(1) was limited to consideration of
“whether the BIA’s interpretation of the hardship standard violates due
process.” Ramirez-Perez v. Ashcroft, 336 F.3d 1001, 1004 (9th Cir. 2003).
Now that our jurisdiction over legal questions has been expanded, Peti-
tioner’s argument need not be so constrained as that of the petitioner in
Ramirez-Perez, who was required to show that the agency’s “interpreta-
tion of the hardship standard contradicts congressional intent to such a
degree that it violates [Petitioner’s] due process rights.” Id. We decide the
legal question without first remanding to the BIA under Chong Shin Chen
v. Ashcroft, 378 F.3d 1081, 1088 (9th Cir. 2004), because we think the
answer clear and see no significant benefit to be derived from the BIA’s
decision, in the first instance, of a question that calls primarily for the
interpretation of international law and a federal rule of statutory construc-
tion.
12630            CABRERA-ALVAREZ v. GONZALES
agree. We consider (and ultimately reject) Petitioner’s pro-
posed interpretation of the statute, as an abstract legal matter.
Therefore, we are answering a question of law, not reweigh-
ing evidence.

                         DISCUSSION

   The presumption that Congress intends to legislate in a
manner consistent with international law is a recognized
canon of statutory construction. See Kim Ho Ma v. Ashcroft,
257 F.3d 1095, 1114 (9th Cir. 2001) (describing “the well-
established [Murray v. Schooner] Charming Betsy[, 6 U.S. (2
Cranch) 64, 117-18 (1804),] rule of statutory construction
which requires that we generally construe Congressional leg-
islation to avoid violating international law”). But, because
Congress has the power to “legislate beyond the limits posed
by international law,” in some cases a statute’s text will not
be susceptible to an interpretation consistent with interna-
tional law. Munoz v. Ashcroft, 339 F.3d 950, 958 (9th Cir.
2003). Thus, “an act of Congress should be construed so as
not to conflict with international law where it is possible to do
so without distorting the statute.” Id.

   [1] The statute at issue here limits cancellation of removal
to those who can demonstrate

    that removal would result in exceptional and
    extremely unusual hardship to the alien’s spouse,
    parent, or child, who is a citizen of the United States
    or an alien lawfully admitted for permanent resi-
    dence.

8 U.S.C. § 1229b(b)(1)(D) (emphasis added). Petitioner
argues that the statute can, and must, be interpreted in a man-
ner consistent with the Convention.

  [2] Although the Convention is widely (indeed, almost uni-
versally) ratified, it has not been ratified by the United States.
                 CABRERA-ALVAREZ v. GONZALES                12631
See Roper v. Simmons, 125 S. Ct. 1183, 1199 (2005) (noting
that every country in the world, except for the United States
and Somalia, has ratified the Convention). Therefore, the
Convention is not “the supreme Law of the Land” under the
Treaty Clause of the United States Constitution. See U.S.
Const. art. VI. For purposes of evaluating Petitioner’s argu-
ment, however, we assume, without deciding, that the Con-
vention has attained the status of “customary international
law.” Cf. Sosa v. Alvarez-Machain, 524 U.S. 692, ___, 124
S. Ct. 2739, 2767-68 (2004) (reviewing a claim that the prin-
ciples of a treaty not enforceable in federal courts had “at-
tained the status of binding customary international law”);
The Paquete Habana, 175 U.S. 677, 700 (1900) (stating that,
where no treaty exists, “resort must be had to the customs and
usages of civilized nations”); cf. also Mansour v. Ashcroft,
390 F.3d 667, 681 n.10 (9th Cir. 2004) (Pregerson, J., dissent-
ing) (noting that, because the United States signed the Con-
vention, it is “obliged under international treaty law to refrain
from acts which would defeat the objectives and purpose of
the Convention” (internal quotation marks omitted)).

   Even when we assume that Congress intended to legislate
in a manner consistent with the Convention, we cannot agree
with Petitioner that the agency’s interpretation of the hardship
standard contravenes the Convention. Petitioner relies on
Article 3(1), which states:

       In all actions concerning children, whether
    undertaken by public or private social welfare insti-
    tutions, courts of law, administrative authorities or
    legislative bodies, the best interests of the child shall
    be a primary consideration.

28 I.L.M. at 1459 (emphasis added); see also Cynthia Price
Cohen, Introductory Note to the Convention, 28 I.L.M. at
1450 (“Implementation of the entire Convention is to be gov-
erned by the theory of the ‘best interests of the child.’ ”). Peti-
tioner argues that § 1229b(b)(1)(D) should be interpreted
12632            CABRERA-ALVAREZ v. GONZALES
consistently with the “best interests of the child” principle by
giving the child’s best interests extra weight in balancing the
factors relevant to evaluating a hardship.

   [3] Article 3 of the Convention requires consideration of
the “best interests of the child” in all “actions concerning chil-
dren.” The latter phrase, which is not defined in the Conven-
tion, is most readily understood to apply to actions that
concern children directly, such as proceedings involving child
custody or the termination of parental rights. In those pro-
ceedings, of course, many States explicitly apply the “best
interests of the child” standard. See, e.g., Wash. Rev. Code
§ 26.10.100 (stating that custody shall be determined accord-
ing to the “best interests of the child”). By contrast, a removal
proceeding like the instant one directly “concerns” only the
alien parent; it affects his or her children indirectly. Nonethe-
less, we recognize that the high courts of at least two other
nations have held the Convention’s “best interests of the
child” standard to be relevant to proceedings involving the
deportation of a parent. See Minister of State for Immigration
& Ethnic Affairs v. Teoh (1995), 183 C.L.R. 273, 289 (Austl.)
(holding that the phrase “actions concerning children” encom-
passes a parent’s immigration proceeding, particularly where
the parent’s primary argument involves the hardship to his or
her children); Baker v. Canada [1999], 2 S.C.R. 817 (holding
that the Convention’s “best interests of the child” principle
was relevant to interpreting the deportation statute, despite the
lower court’s holding that “deportation of a parent was not a
decision ‘concerning’ children within the meaning of [A]rticle
3” of the Convention).

   [4] In any event, whatever the relevance of Article 3, it is
Article 9 of the Convention that speaks specifically to separa-
tions of parent and child. Article 9(1) requires States to “en-
sure that a child shall not be separated from his or her parents
against their will” unless such separation is determined to be
in the child’s best interests. 28 I.L.M. at 1460. But Article
9(4) contemplates that separation nonetheless may be caused
                     CABRERA-ALVAREZ v. GONZALES                      12633
nonconsensually by a parent’s deportation—or, more proxi-
mately, by the parent’s decision that the child will remain in
the country from which the parent is deported.2 Importantly,
Article 9(4) does not attempt to prohibit the deportation of a
parent, even though the parent’s deportation will result in a
separation and is unlikely to be in the child’s best interests.
Instead, Article 9(4) merely imposes a duty on the State, once
parent and child in fact have been separated, to provide “es-
sential information concerning the whereabouts of the absent
member(s) of the family.” Similarly, Article 10 requires
States to make certain efforts to help parents and children liv-
ing in different countries to maintain contact.3

   [5] At most, then, the Convention demands that the “best
interests of the child” be “a primary consideration” in consid-
ering a parent’s application for cancellation of removal, not
that the child’s interests will always prevail. Indeed, at oral
argument Petitioner’s counsel clarified that he does not ask us
to interpret the hardship standard to prevent removal of a par-
ent whenever removal is not in the child’s best interests. He
argues only that, in balancing the relevant factors, “extra
weight” must be given to the best interests of the child. Arti-
cle 3 requires only that the child’s best interests be “a primary
  2
   The relevant text of Article 9(4) is as follows:
         Where such separation results from any action initiated by a
      State Party, such as the detention, imprisonment, exile, deporta-
      tion or death . . . of one or both parents of the child, that State
      Party shall, upon request, provide the parents, the child or, if
      appropriate, another member of the family with the essential
      information concerning the whereabouts of the absent member(s)
      of the family . . . .
28 I.L.M. at 1461 (emphasis added).
   3
     Article 10 does not go so far as to require States to provide immigra-
tion benefits to a parent or child living in another country. Article 10(1)
requires States to deal with requests for entry for the purpose of family
reunification “in a positive, humane and expeditious manner.” 28 I.L.M.
at 1461. Article 10(2) requires States to respect the rights of parent and
child to leave and reenter “their own country.” Id. (emphasis added).
12634            CABRERA-ALVAREZ v. GONZALES
consideration,” without specifying the precise weight to be
given to that consideration relative to others. And, because the
child’s interests are already a primary consideration in the
agency’s decision whether to grant cancellation of removal,
we do not see how the terms of the Convention dictate the
amorphous “extra weight” that Petitioner contends is required.

   [6] When an alien parent seeks cancellation of removal
because of exceptional and extremely unusual hardship to a
qualifying child, 8 U.S.C. § 1229b(b)(1)(D), that child’s “best
interests” are precisely the issue before the agency, in the
sense that “best interests” are merely the converse of “hard-
ship.” In other words, the agency’s entire inquiry focuses on
the qualifying children, making their interests a “primary con-
sideration” in the cancellation-of-removal analysis. See Fran-
cisco Javier Monreal-Aguinaga, 23 I. & N. Dec. 56, 63
(B.I.A. 2001) (noting that the agency may consider only hard-
ship to qualifying relatives, as distinct from harm to the appli-
cant). The agency considers the children’s ages, health, and
any special educational needs. Id. If the children will accom-
pany the removed parent, the agency considers the “lower
standard of living,” or other adverse conditions that they
might experience in the country of removal, as well as the
children’s ability to speak that country’s language. Id. at 63-
64. The agency also considers whether the removed parent
will be able to provide sufficient financial support for the chil-
dren and whether the children will be deprived of an opportu-
nity to have an education. Andazola-Rivas, 23 I. & N. Dec. at
323-24. The agency considers the location of, and support
from, other family members. Recinas, 23 I. & N. Dec. at 472.
When the children will not accompany the removed parent,
the agency must evaluate the hardship caused by that separa-
tion. Salcido-Salcido v. INS, 138 F.3d 1292, 1293 (9th Cir.
1998) (per curiam). Those considerations, all of which relate
to the qualifying child’s best interests, are the agency’s pri-
mary focus.

  [7] Of course, hardship to qualifying children is not the
only factor that the agency must weigh in considering an
                 CABRERA-ALVAREZ v. GONZALES               12635
application for cancellation of removal. Because the statute
requires hardship to be “exceptional and extremely unusual,”
the agency also must weigh the relative quantity and quality
of hardship that the parent’s removal would cause (or, stated
differently, the relative strength of the child’s interests as
compared with those of other children whose parents face
removal). See, e.g., Recinas, 23 I. & N. Dec. at 472 (“Here,
the heavy financial and familial burden on the adult respon-
dent, the lack of support from the children’s father, the United
States citizen children’s unfamiliarity with the Spanish lan-
guage, the lawful residence in this country of all of the
respondent’s immediate family, and the concomitant lack of
family in Mexico combine to render the hardship in this case
well beyond that which is normally experienced in most cases
of removal.” (emphasis added)); Andazola-Rivas, 23 I. & N.
Dec. at 322-23 (noting that the petitioner and her children
would undoubtedly suffer some hardship upon returning to
Mexico, but that “the relative level of hardship that a person
might suffer . . . must necessarily be assessed, at least in part,
by comparing it to the hardship others might face” (emphasis
added)). The fact that the agency also considers the relative
weight of a child’s interests does not mean that the child’s
interests are not “a primary consideration.”

   [8] Indeed, if the Convention required that the child’s best
interests be “the primary consideration” (as Petitioner some-
times argues) the agency would have to reduce reliance on the
comparative assessment. Yet, the agency’s rigorous compara-
tive standard—“exceptional and extremely unusual”—is
demanded by the statute’s text. Any interpretation that
required a child’s best interests to be weighted more heavily
than the comparative assessment would be at odds with the
text of the statute. The Charming Betsy rule does not require
us, nor does it require the agency, to presume that Congress
intended a result contrary to the result flowing from clear stat-
utory text. See Munoz, 339 F.3d at 958 (holding that, to inter-
pret the statute consistently with international law in the
manner that the petitioner proposed, would be “squarely at
12636               CABRERA-ALVAREZ v. GONZALES
odds with the plain language of the statute”). In short, no rule
of statutory construction required the agency to elevate the
qualifying child’s best interests to a level that would effec-
tively eliminate or alter the express comparative standard set
forth in the statutory text.4

   [9] The interests of Petitioner’s children were a primary
consideration of the IJ in this case. The IJ acknowledged that
the children would suffer emotionally if they were forced to
separate from their father, but also noted that they would be
cared for in this country by their mother or their aunt (whom
they currently see almost every day). Those facts, the IJ
found, were not “exceptional and extremely unusual” in rela-
tion to the hardship faced by the six children in Recinas, who
were to accompany their single mother to Mexico, where she
had no family. The IJ’s conclusion does not suggest that the
IJ failed to make the interests of Petitioner’s children “a pri-
mary consideration,” but rather that Petitioner demonstrated
sadly common hardships that can result when an alien parent
is removed and must make the heart-wrenching decision
between family unity and the children’s ability to enjoy the
educational and economic advantages of living in the United
States. It is clear from the record, and from the IJ’s decision,
that Petitioner has a strong and admirable relationship with
his children and that the relationship will suffer from Petition-
er’s removal. But, having considered those interests fully and
carefully, the IJ did not act in a manner contrary to interna-
tional law, nor in a manner contrary to Congress’ intent, by
concluding that the children’s hardships were not “excep-
tional and extremely unusual.”
   4
     Petitioner relies on Beharry v. Reno, 183 F. Supp. 2d 584, 604-05
(E.D.N.Y. 2002), rev’d on other grounds, 329 F.3d 51 (2d Cir. 2003). But
the district court there held that the Convention’s “best interests of the
child” standard demanded only what Petitioner got here—a hearing at
which the agency considered the child’s interests and determined whether
they were significant enough to satisfy the statutory standard for relief. See
id.
                 CABRERA-ALVAREZ v. GONZALES               12637
                        CONCLUSION

   In sum, we hold that the agency’s interpretation of the
hardship standard, and its application of the standard in this
case, are consistent with the “best interests of the child” prin-
ciple articulated in the Convention on the Rights of the Child,
even assuming that the Convention is “customary interna-
tional law” and that its dictates are relevant to a proceeding
involving deportation of a parent.

  PETITION DENIED.



PREGERSON, Circuit Judge, dissenting:

   The United Nations: Convention on the Rights of the Child,
Nov. 20, 1989, 28 I.L.M. 1448, embodies the humane princi-
ple that “[i]n all actions concerning children . . . undertaken
by . . . courts of law, administrative authorities or legislative
bodies, the best interests of the child shall be a primary con-
sideration.” Art. 3(1), Id. at 1459. The Convention recognizes
that the family is “the fundamental group of society and the
natural environment for the growth and well-being of all its
members and particularly children . . . .” Convention Pream-
ble, 28 I.L.M. at 1457. In short, the Convention espouses our
democracy’s abiding belief in the overarching importance of
the family, particularly its children, and of “family values.”

   Sadly, our cancellation of removal statute does not honor
the concept of family values and the need to keep families
together. Under the removal statute, the Board of Immigration
Appeals (“BIA”) may grant an application for cancellation of
removal only where removal would cause “exceptional and
extremely unusual hardship” to the petitioner’s citizen or law-
ful permanent resident family members — here, Cabrera-
Alvarez’s two young United States citizen children, ages eight
and ten. 8 U.S.C. § 1229b(b)(1)(D). That onerous standard is
12638               CABRERA-ALVAREZ v. GONZALES
so difficult to satisfy that there is only one published BIA
decision that grants cancellation of removal after finding that
the requisite “exceptional and extremely unusual hardship”
existed. See Ariadna Angelica Gonzalez Recinas, 23 I. & N.
Dec. 467 (B.I.A. 2002) (concluding that cancellation of
removal was warranted because the mother of six children
(four of whom were born in America) was the sole means of
economic support for her children, had no comparable means
of providing for her children in Mexico, had no close family
members in Mexico, her ex-husband did not help to support
the children, and the children did not speak Spanish and had
never traveled to Mexico); compare Martha Andazola-Rivas,
23 I. & N. Dec. 319, 324 (B.I.A. 2002) (concluding that while
the removal of the single parent of two United States citizen
children, ages 11 and 6, would likely result in “extreme hard-
ship” to the children, cancellation of removal was not war-
ranted because the hardship faced by the children would not
be “exceptional and extremely unusual”). Our courts, in turn,
lack authority to review the BIA’s ruling that such hardship
does not exist.1 8 U.S.C. § 1252(a)(2)(B); see Romero-Torres
v. Ashcroft, 327 F.3d 887, 891-92 (9th Cir. 2003).
  1
    While not briefed by any party, I believe the removal of our jurisdic-
tion raises serious separation of powers problems. In other contexts, we
have been told that family unity is a fundamental right protected by the
Due Process Clause. See Troxel v. Granville, 530 U.S. 57, 65 (2000) (plu-
rality opinion) (“[T]he interest of parents in the care, custody, and control
of their children is perhaps the oldest of the fundamental liberty interests
recognized by th[e Supreme Court].”); Quilloin v. Walcott, 434 U.S. 246,
255 (1978) (“We have recognized on numerous occasions that the rela-
tionship between parent and child is constitutionally protected.”); Wiscon-
sin v. Yoder, 406 U.S. 205, 232 (1972) (“The history and culture of
Western civilization reflect a strong tradition of parental concern for the
nurture and upbringing of their children.”); Stanley v. Illinois, 405 U.S.
645, 651 (1972) (recognizing that “[t]he integrity of the family unit has
found protection in the Due Process Clause of the Fourteenth Amend-
ment”).
  Congress has delegated to the Executive Branch the unreviewable
authority to decide under what circumstances family unity is entitled to
                   CABRERA-ALVAREZ v. GONZALES                      12639
   In the case at hand, Cabrera-Alvarez, an agricultural
worker, is by all accounts a loving parent and responsible
member of his community. Aside from a single conviction in
2002 for driving under the influence, his only crime was
entering the United States unlawfully thirteen years ago.
Cabrera-Alvarez’s young son and daughter, both born in the
United States, will undoubtedly suffer severe emotional and
economic hardship when their loving father is removed from
this country.

   I pray that soon the good men and women in our Congress
will ameliorate the plight of families like the Cabrera-
Alvarezes and give us humane laws that will not cause the
disintegration of such families.




protection. In so doing, Congress has delegated to the BIA the sole discre-
tion to determine the contours of the fundamental right to family unity. As
the Supreme Court recently admonished us in a different context, “the
Constitution may well preclude granting ‘an administrative body the unre-
viewable authority to make determinations implicating fundamental
rights.’ ” Zadvydas v. Davis, 533 U.S. 678, 692 (2001) (quoting Mass.
Corr. Inst. at Walpole v. Hill, 472 U.S. 445, 450 (1985)); see also Crowell
v. Benson, 285 U.S. 22, 87 (1932) (Brandeis, J., dissenting) (stating that
“under certain circumstances, the constitutional requirement of due pro-
cess is a requirement of judicial process”)